Citation Nr: 1418899	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  07-35 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel

INTRODUCTION

The Veteran served on active duty from March 1992 to January 1997.

This appeal to the Board of Veterans' Appeals (Board) stems from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to a TDIU.

The Veteran testified before the undersigned Acting Veterans Law Judge sitting at the Montgomery, AL, RO in November 2010.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.  In February 2011, the Board remanded the claim for a TDIU to the Appeals Management Center (AMC) and denied an additional claim for service connection for narcolepsy.  The AMC has returned the file to the Board for further appellate review.  


FINDINGS OF FACT

1.  The Veteran is service-connected for the following disabilities:  cervical facet syndrome (20 percent disabling), headaches associated with the cervical spine disability (50 percent), low back disability (20 percent); and excision of ganglion cyst of the right wrist with scar (10 percent).  The Veteran's overall disability rating is 70 percent.  The percentage requirements to qualify for TDIU are met.

2.  The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude her from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The Veteran does not meet the criteria for entitlement to a TDIU.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  VA's Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Collectively, the RO/AMC's February 2007 and February 2011 notice letters provided the Veteran with notice regarding what information and evidence was needed to substantiate her TDIU claim, specifically, as well as what information and evidence she must submit and what information and evidence will be obtained by VA.  In particular, the Veteran was asked to present evidence regarding how her service-connected disability affected her ability to work.  She was informed that evidence regarding the impact of her service-connected disability and symptoms on her employment would be considered.  These letters also advised her of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The claim was last readjudicated in an August 2011 supplemental statement of the case (SSOC).

Relevant to the duty to assist, the Board finds that all necessary development as to the issue addressed in this decision has been accomplished, and that appellate review may proceed without prejudice to the Veteran.  The Veteran's service treatment records, post-service VA treatment records and examination reports, VA vocational and rehabilitation counseling records, and identified private treatment records have been obtained and considered.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained that are pertinent to the claim on appeal.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional evidence necessary for a fair adjudication of the claim.


The Veteran was provided an opportunity to set forth her contentions at a hearing before the undersigned in November 2010.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  During the hearing, the undersigned properly identified the issues on appeal.  Not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  Id. at 497.  Moreover, on the basis of the hearing discussion, the undersigned remanded the TDIU issue in February 2011 for additional VA treatment records, her VA vocational and rehabilitation counseling file, and a VA examination and medical opinion to determine whether the Veteran's service-connected disabilities and related medications preclude substantially gainful employment.  The Board observes that, on remand, the April 2011 VA examination and medical opinions on the occupational effect of her service-connected migraines, cervical spine facet syndrome and lumbar spine disability appear thorough and adequate, with consideration of the relevant criteria and claims file.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Thus, there was substantial compliance with the Board's February 2011 remand instructions with regards to obtaining this VA examination and opinion, as well as VA medical and vocational/rehabilitation records, and additional VCAA notice.  See Stegall v. West, 11 Vet. App. 268 (1998).  Although the Board's February 2011 remand directed the AMC to provide the Veteran a VA Social and Industrial Survey, she ultimately failed to report to the survey scheduled in July 2011.  Since there was no advance, contemporaneous or subsequent explanation for the failure to report for this survey or a request to reschedule, the AMC has complied with Board remand instructions with regards to attempting to arrange this survey, which could have helped to support her claim.  See id.  Therefore, VA has complied with the duty-to-assist requirements set forth under 38 U.S.C.A. § 5103A.




II.  The Merits of the Claim

The Veteran reported at the November 2010 Board hearing that she is not employable, due to weekly prostrating attacks from her service-connected migraines, as well as the "slow reaction time" that resulted from several prescription medications she takes for her service-connected migraines, low back, and cervical spine disabilities.  November 2010 Hearing Transcript, at 7.  Thus, she contends that her service-connected cervical facet syndrome (20 percent disabling), headaches associated with the cervical spine disability (50 percent disabling), and low back disability (20 percent disabling), and the side effects of the associated medications, are so severe as to preclude her from obtaining and maintaining any employment that is substantially gainful.  The Board disagrees.

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total disability is considered to exist when there is any impairment, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2013).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2) (2013).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities.  38 C.F.R. § 4.16(a) (2013).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 


For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id. 

Individual unemployability must be determined without regard to any non-service connected disabilities or a veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the claimant's favor.  38 C.F.R. § 4.3 (2013).

Analysis

In this case, the Board notes that the Veteran is service-connected for headaches associated with the cervical facet syndrome, which are rated as 50 percent disabling for this single service-connected disability.  The combined disability rating for all of the Veteran's service-connected disabilities is 70 percent.  Therefore, the Veteran's service-connected disabilities meet the percentage rating requirements for TDIU.  38 C.F.R. § 4.16(a).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render her unemployable.

In December 2006, the Veteran filed a claim for TDIU, stating that her service-connected headache disability prevented her from securing or following any substantially gainful employment.  A review of the Veteran's vocational and rehabilitation counseling file covers the time period from approximately 1997 to 2004, wherein the Veteran established a vocational goal of business administration.  She ultimately did acquire a position similar to this goal, by attaining an Assistant Director position of the Human Resources department at a bread company, in June 2004.  



In support of the Veteran's claim, the Board acknowledges that Dr. R.B.'s November 2010 letter indicates that the Veteran's multiple service-connected disabilities render her unemployable.  Dr. R.B. noted that she treats the Veteran with medications for service-connected disabilities of lumbar and cervical strain as well as migraine headaches.  Dr. R.B. also stated that the Veteran reports that the medications cause excess sedation and slow reaction time, as well as incapacitation "at times" due to the migraines.  The Board notes however, that Dr. R.B. does not provide any rationale for the conclusion that the Veteran "is disabled from gainful employment."  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Conversely, the record contains several medical opinions counter to the assertion that the Veteran is unable to work.  First, during her October 2006 VA neurological examination, the Veteran reported that she suffered from severe headaches one to two times per week, lasting approximately one to three days.  During these episodes, the Veteran stated that she is usually not able to continue normal activity due to taking her prescription medication of Maxalt, which makes her sleepy.  Notably however, the VA examiner concluded that there are "no significant effects" of her diagnosed migraine headaches upon her usual occupation.

Second, during her August 2008 VA general examination, the Veteran reported she had been unemployed in her former occupation of human resources since 2005.  She noted that employers would not hire her due to her health conditions and associated medication.  She noted that she had last applied for employment in 2005.  Following an interview of the Veteran, review of the medical records, and physical examination, the August 2008 VA examiner commented that the Veteran's service-connected back condition may interfere with heavy physical labor but should not preclude light physical and/or sedentary work.

Finally, on remand by the Board, the Veteran was provided a VA TDIU examination in April 2011, at which she reported retiring in 2005 due to pain medication taken for back pain and migraines.  Following an interview with the Veteran, review of the medical records, and physical examination, the VA examiner did not state that the Veteran's service-connected disabilities rendered her unemployable.  The VA examiner opined that the Veteran's migraines produced pain and resulted in increased absenteeism, but nonetheless, this condition would not influence employability.  TheVA  examiner also opined that the Veteran's cervical facet syndrome and lumbar spine disability produced no occupational effects and would not prevent sedentary employment.  

Thus, the balance of the medical opinion evidence shows that the Veteran's service-connected migraines, cervical spine and lumbar spine disabilities, even with consideration of reported impairment from prescription medications, simply do not preclude the possibility of gainful employment.  Since the Veteran was employed in human resources, and obtained vocational/rehabilitation counseling in the field of business administration, it appears the Veteran's service-connected disabilities would not render her unemployable in her prior occupation or related fields of employment.  Moreover, a review of the Veteran's VA treatment records does not reveal any other probative findings on whether her service-connected disabilities render her unemployable.  

The Board acknowledges the Veteran's contention that her service-connected disabilities render her unemployable.  Certainly, the Veteran, as a layperson, is competent to describe symptoms and impairment owing to her service-connected disabilities and the medications she takes to treat them, and to report her belief on the impact of these disabilities on her employability.  The issue of the actual nature, severity, and impact of the Veteran's service-connected migraines, low back and cervical spine disabilities on her capability of performing the physical and mental acts required by employment is a medically complex question.  In this regard, the Board notes that the Veteran underwent thorough VA examinations and opinions on why the examiner believed these particular service-connected disabilities did not render the Veteran unemployable.  Under these circumstances, more weight is placed on the expert findings and conclusions of the VA examiners and other medical evidence of record than on the Veteran's own lay assertions in support of her claim.  Here, the overall medical opinion evidence is against the claim. 

The Board is aware that the Veteran's service-connected disabilities have some affect on her employability.  Indeed, the 70 percent combined schedular evaluation and the 50 percent evaluation for the headaches, alone, recognizes significant industrial impairment resulting from these service-connected disabilities.  Nevertheless, for the reasons and bases above, the preponderance of the evidence is against a finding that the Veteran's disabilities are of such severity so as to preclude her participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert, supra.


ORDER

Entitlement to TDIU is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


